Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 April 30, 2014 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn.: Ms. Catherine Gordon Re: Post-Effective Amendment No. 140 to the Registration Statement on Form N-1A of DWS Emerging Markets Equity Fund (the “Fund”), a series of DWS International Fund, Inc. (the “Corporation”) (Reg. Nos. 002-14400; 811-00642) Dear Ms. Gordan, This letter is being submitted on behalf of the Fund in response to the comments of the Staff of the Securities and Exchange Commission (“SEC”) received via a telephone call on April 8, 2014, relating to the above-captioned Post-Effective Amendment filed with the SEC on February 21, 2014. The Staff’s comments are restated below followed by the Fund’s response. 1.Principal Investment Strategy a. Comment: Please consider modifying the “Management Process” section in the Fund’s Prospectus to explain what is meant by the term “sentiment” in the sentence: “The key drivers of this outlook are growth, valuation, and sentiment.”In addition, please consider modifying the “Management Process” section to explain what is meant by the term “bottom-up fundamental analysis” in the sentence: “In the second step, portfolio management performs a bottom-up fundamental analysis, resulting in recommended stocks for the countries and sectors identified in step one and the corresponding target prices for those stocks.” Response: The Fund’s disclosure has been appropriately modified. If you have any questions regarding any of the foregoing or require additional information, please call me at (617) 295-3011. Sincerely yours, /s/James M. Wall James M. Wall Director & Senior Counsel cc.Elizabeth Reza, Ropes & Gray Adam M. Schlichtmann, Ropes & Gray
